                                                            Case 3:19-cv-00717-MMD-WGC Document 28 Filed 04/12/21 Page 1 of 2



                                                        1    Mark G. Simons, Esq. (SBN 5132)
                                                             Jeremy B. Clarke, Esq. (SBN 13849)
                                                        2    SIMONS HALL JOHNSTON PC
                                                        3    6490 S. McCarran Blvd., #F-46
                                                             Reno, Nevada 89509
                                                        4    Telephone: (775) 785-0088
                                                             Facsimile: (775) 785-0087
                                                        5    Email: MSimons@SHJNevada.com;
                                                                    JClarke@SHJNevada.com
                                                        6

                                                        7    Attorneys for Plaintiff

                                                        8
                                                                                          UNITED STATES DISTRICT COURT
                                                        9
                                                                                               DISTRICT OF NEVADA
                                                       10

                                                       11
                                                             RENO CAB COMPANY, INC., a
                                                       12
SIMONS HALL JOHNSTON PC




                                                             Nevada corporation,
                   6490 S. McCarran Blvd., Ste. F-46




                                                                                                                CASE NO: 3:19-cv-00717-MMD-WGC
                                                       13                   Plaintiff,
                        Phone: (775) 785-0088
                           Reno, NV 89509




                                                       14    v.                                                  STIPULATION AND ORDER FOR
                                                                                                                 DISMISSAL WITH PREJUDICE
                                                       15    DIGITAL DISPATCH LIMITED
                                                       16    PARTNERSHIP, a British Columbia
                                                             Limited Partnership; DIGITAL DISPATCH
                                                       17    SYSTEMS INC., a British Columbia
                                                             Corporation; and DOES 1-5, inclusive;
                                                       18
                                                                            Defendants.
                                                       19
                                                             __________________________________/
                                                       20
                                                             AND RELATED MATTERS
                                                       21    __________________________________/
                                                       22           The parties, by and through their attorneys of record, hereby stipulate and agree to
                                                       23
                                                             the dismissal of this action and all related counterclaims, with prejudice, each party to
                                                       24
                                                             bear their own costs and attorney’s fees. The parties agree that no party is to be
                                                       25
                                                             considered a prevailing party in this action for the purposes of seeking any attorney’s fees
                                                       26

                                                       27    or costs pursuant to any rule, statute or law, whether local, state or federal.

                                                       28

                                                                                                       Page 1
                                                            Case 3:19-cv-00717-MMD-WGC Document 28 Filed 04/12/21 Page 2 of 2



                                                        1          Therefore, the parties request the Court enter an order pursuant to this stipulation
                                                        2    and dismiss this action with prejudice.
                                                        3
                                                                        12th day of April, 2021.
                                                             DATED this ____                                           12th day of April, 2021.
                                                                                                            DATED this ____
                                                        4

                                                        5    /s/ Jeremy B. Clarke
                                                             __________________________                         /s/ Wayne Klomp
                                                                                                                ____________________________
                                                             Mark G. Simons, Esq. (SBN 5132)                Janine C. Prupas, Esq. (SBN 9156)
                                                        6    MSimons@SHJNevada.com                          jprupas@swlaw.com
                                                             Jeremy B. Clark, Esq. (SBN 13849)              Wayne Klomp, Esq. (SBN 10109)
                                                        7    JClarke@SHJNevada.com                          wklomp@swlaw.com
                                                             SIMONS HALL JOHNSTON PC                        SNELL & WILMER L.L.P.
                                                        8
                                                             6490 S. McCarran Blvd., #F-46                  50 West Liberty Street, Suite 510
                                                        9    Reno, Nevada 89509                             Reno, Nevada 89501
                                                             Telephone:     (775) 785-0088                  Telephone:     (775) 785-5440
                                                       10    Facsimile:     (775) 785-0087                  Facsimile:     (775) 785-5441
                                                             Attorneys for Plaintiff                        Attorneys for Defendants
                                                       11

                                                       12
SIMONS HALL JOHNSTON PC
                   6490 S. McCarran Blvd., Ste. F-46




                                                       13
                        Phone: (775) 785-0088




                                                             IT IS SO ORDERED.
                           Reno, NV 89509




                                                       14

                                                       15
                                                             DATED: April 12, 201
                                                       16

                                                       17
                                                                                                       __________________________________
                                                       18                                              UNITED STATES DISTRICT JUDGE
                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                       Page 2
